DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment/Claim Status
Claims 1-20 are currently pending. Claims 1, 8, and 17 have been amended. No claims were cancelled; and no new claims were added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7; 8-10, 12, 15; and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Singbal et al (US 2010/0140665 A1-prior art of record, hereafter Singbal) in view of Kub et al (US 2014/0110722 A1, hereafter Kub) and NANJO et al (US 2008/0237639 A1, hereafter Nanjo).
Re claim 1, Singbal discloses in FIG. 3A (with references to FIG. 1A) an apparatus comprising:
a transistor device (GaN transistor; ¶ [0018] and [0023]) comprising a channel (12; ¶ [0071]) comprising gallium nitride (GaN; ¶ [0071]) disposed over (above) a substrate (20; ¶ [0080]), the transistor device (GaN transistor) comprising a gate electrode (18; ¶ [0028]), a source region (on 12c under 14) and a drain region (under 16);
a source contact (14; ¶ [0028]) on the source region (on 12c under 14);
a drain contract (14; ¶ [0028]) on the drain region (on 12c under 16);
a buffer layer (22; ¶ [0028] and [0046]) disposed on the substrate (20); and
an aluminum nitride layer (314; ¶ [0051]), wherein the buffer layer (22) is disposed directly on (in physical contact with) the aluminum nitride layer (314a), wherein the aluminum nitride layer (314) is directly vertically beneath (in-line normally with) the gate electrode (18) of the transistor device (GaN transistor), and wherein the aluminum 
nitride layer (314) extends laterally beyond (see SE/DE in inserted figure below) the source contact (14) and the drain contact (16).



    PNG
    media_image1.png
    573
    1161
    media_image1.png
    Greyscale

For the record, the inserted figure (annotated FIG. 3A of Singbal) depicts a single aluminum nitride layer (314) which extends three (3) ways past source contact (14) and drain contact (16). SE shows AlN (314) extending to the left past source contact (14); DE shows AlN (314) extending to the right past drain contact (16); and SDE shows AlN (314) extending both to the right past source contact (14) and the left past drain contact (16).
Also, when the aluminum nitride layer (314) is comprised of 314a/314b, SDE shows AlN (314a) extending both to the right past source contact (14) and the left past drain contact (16).

A.	Singbal fails to disclose wherein a portion of the aluminum nitride layer in contact with the buffer layer extends laterally beyond outermost edges of the source contact and the drain contact; the source region and the drain region in a corresponding first recess or second recess in the channel, respectively; and the portion of the aluminum nitride layer vertically beneath the first recess and the second recess in the channel.
However,
Kub discloses in FIG. 14G (with references to FIG. 3) an apparatus comprising: a portion of a thermally conductive layer (1411; ¶ [0170]) in contact with a buffer layer (unseen AlN layer; ¶ [0161]; and see inserted figure below) extends laterally beyond outermost edges (trench 1410 extends beyond left/right ends SE/DE; ¶ [0180] and see inserted figure below) of a source contact (1412; ¶ [0176]) and a drain contact (1413; ¶ [0176]).

    PNG
    media_image2.png
    594
    1314
    media_image2.png
    Greyscale

For the record, the inserted figure (annotated FIG. 14F of Kub) discloses a portion of a thermally conductive layer (1411) in contact with (physically touching) a buffer layer (unseen AlN layer), where the portion extends laterally beyond outermost edges (left/right ends SE/DE) of a source contact (1412) and a drain contact (1413).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Singbal such that a portion of the aluminum nitride layer in contact with the buffer layer extends laterally beyond outermost edges of the source contact and the drain contact, as disclosed by Kub, in order to increase the surface area of the trench in which the AlN layer is formed to reduce the thermal resistance of the device (Kub; ¶ [0158]-[0159]).

B.	Singbal and Kub fails to disclose the source region and the drain region in a corresponding first recess or second recess in the channel, respectively; and the portion of the aluminum nitride layer vertically beneath the first recess and the second recess in the channel.
However,
Nanjo discloses in FIG. 4 (with references to FIG. 1) an apparatus comprising: a source region (left 12; ¶ [0055]) and a drain region (right 12; ¶ [0055]), the source region (left 12)  and the drain region (right 12) in a corresponding first recess (left depression in 103; ¶ [0055]) or second recess (right depression in 103; ¶ [0055]) in a channel (103; ¶ [0055]), respectively.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Singbal and Kub such that the source region and the drain region in a corresponding first recess or second recess in the channel, respectively, as disclosed by Nanjo, such that the portion of the aluminum nitride layer (314 of Singbal in trench 1410 of Kub) vertically beneath (inline below) the first recess (left depression in 103) and the second recess (right depression in 103) in the channel (modified 12 of Singbal) in order to reduce the contact resistance between the channel and source/drain electrodes (Nanjo; ¶ [0055]).

Re claim 2, Singbal discloses the apparatus of claim 1, wherein the aluminum nitride layer (314a) is disposed in (via 302; ¶ [0044]) the substrate (20).

Re claim 3, Singbal discloses the apparatus of claim 1, wherein the substrate (20) comprises silicon (¶ [0080]).

Re claim 5, Singbal discloses the apparatus of claim 1, wherein the buffer layer (22) comprises aluminum nitride (¶ [0089]).

Re claim 6, Singbal discloses the apparatus of claim 1, wherein an area of the aluminum nitride layer (314a) comprises dimensions that comprise a footprint (area of the source 14, gate 18 and the drain 16; ¶ [0044]) of the transistor (GaN transistor).

Re claim 7, Singbal discloses the apparatus of claim 1, wherein the aluminum nitride layer (314a) comprises a thickness (vertical extension) of the substrate (20).

Re claim 8, Singbal discloses in FIG. 3A (with references to FIG. 1A) a method comprising:
forming buffer layer (22; ¶ [0028] and [0046]) on a first (upper) side of a substrate (20; ¶ [0080]);
forming a transistor device (GaN transistor; ¶ [0018] and [0023]) comprising a
channel (12; ¶ [0071]) comprising gallium nitride (GaN; ¶ [0071]) on the buffer layer (22), the transistor device (GaN transistor) comprising a gate electrode (18; ¶ [0028]),
a source region (on 12c under 14) and a drain region (under 16);
forming a source contact (14; ¶ [0028]) on the source region (on 12c under 14);
forming a drain contract (14; ¶ [0028]) on the drain region (on 12c under 16); and
forming an aluminum nitride layer (314a; ¶ [0051]) directly on (directly below) and in contact with (in physical contact with) a side (underside) of the buffer layer (22) opposite (below) the transistor device (GaN transistor), wherein the aluminum nitride layer (314a) is directly vertically beneath (in-line normally with) the gate electrode (18) of the transistor device (GaN transistor), and wherein the aluminum nitride layer (314) 
extends laterally beyond (see SE/DE in inserted figure above) the source contact (14) and the drain contact (16).

A.	Singbal fails to disclose wherein a portion of the aluminum nitride layer in contact with the buffer layer extends laterally beyond outermost edges of the source contact and the drain contact; the source region and the drain region in a corresponding first recess or second recess in the channel, respectively; and the portion of the aluminum nitride layer vertically beneath the first recess and the second recess in the channel.
However,
Kub discloses in FIGS. 14A-14F (with references to FIG. 3) a method comprising: forming a portion of a thermally conductive layer (1411; ¶ [0170]) in contact with a buffer layer (unseen AlN layer; ¶ [0161]; and see inserted figure above) extends laterally beyond outermost edges (trench 1410 extends beyond left/right ends SE/DE; ¶ [0180] and see inserted figure above) of a source contact (1412; ¶ [0176]) and a drain contact (1413; ¶ [0176]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Singbal such that a portion of the aluminum nitride layer in contact with the buffer layer extends laterally beyond outermost edges of the source contact and the drain contact, as disclosed by Kub, in order to increase the surface area of the trench in which the AlN layer is formed to reduce the thermal resistance of the device (Kub; ¶ [0158]-[0159]).
B.	Singbal and Kub fails to disclose the source region and the drain region in a corresponding first recess or second recess in the channel, respectively; and the portion of the aluminum nitride layer vertically beneath the first recess and the second recess in the channel.
However,
Nanjo discloses in FIG. 4 (with references to FIG. 1) a method comprising: forming a source region (left 12; ¶ [0055]) and a drain region (right 12; ¶ [0055]), the source region (left 12)  and the drain region (right 12) in a corresponding first recess (left depression in 103; ¶ [0055]) or second recess (right depression in 103; ¶ [0055]) in a channel (103; ¶ [0055]), respectively.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method(s) of Singbal and Kub such that the source region and the drain region in a corresponding first recess or second recess in the channel, respectively, as disclosed by Nanjo, such that the portion of the aluminum nitride layer (314 of Singbal in trench 1410 of Kub) vertically beneath (inline below) the first recess (left depression in 103) and the second recess (right depression in 103) in the channel (modified 12 of Singbal) in order to reduce the contact resistance between the channel and source/drain electrodes (Nanjo; ¶ [0055]).

Re claim 9, Singbal discloses the method of claim 8, wherein forming the aluminum nitride layer (314a) comprises: forming a trench (via 302; ¶ [0044]) in the second (lower) side of the substrate (20) to a depth that exposes (at 22; ¶ [0092]) the buffer layer (22); and forming the aluminum nitride layer (314a; ¶ [0051]) in the trench (302).
Re claim 10, Singbal discloses the method of claim 9, wherein forming a trench (302) comprises forming the trench comprising an area comprising dimensions that comprise a footprint (areas of source 14/gate 18/drain 16; ¶ [0044]-[0049]) of the transistor (see claim 6 above).

Re claim 12, Singbal discloses the method of claim 8, wherein forming the buffer layer (22) precedes (¶ [0088] and [0099]) forming the transistor device (GaN transistor).

Re claim 15, Singbal discloses the method of claim 13, wherein prior to (¶ [0088] and [0099]) forming the transistor device (GaN transistor) on the first substrate (20), the method comprises forming the buffer layer (22) on the first substrate.

Re claim 17, Singbal discloses in FIG. 3A (with references to FIG. 1A) an apparatus comprising:
a transistor device (GaN transistor; ¶ [0018] and [0023]) comprising a channel (12; ¶ [0071]) comprising gallium nitride (GaN; ¶ [0071]) disposed over (above) a silicon substrate (20; ¶ [0080]), the transistor device (GaN transistor) comprising a gate electrode (18; ¶ [0028]), a source region (on 12c under 14) and a drain region (under 16);
a source contact (14; ¶ [0028]) on the source region (on 12c under 14);
a drain contract (14; ¶ [0028]) on the drain region (on 12c under 16);
an aluminum nitride layer (314; ¶ [0051]) disposed in (via 302; ¶ [0044] and [0051]) the silicon substrate (20), wherein the aluminum nitride layer (314) is directly vertically beneath (in-line normally with) the gate electrode (18) of the transistor device (GaN transistor), and wherein the aluminum nitride layer (314) extends laterally 
beyond (see SE/DE in inserted figure above) the source contact (14) and the drain 
contact (16);
and
a buffer layer (22; ¶ [0028] and [0046]) disposed on (above) the silicon substrate (20), the buffer layer (22) directly on (directly above) and in contact with (in physical contact with) the aluminum nitride layer (314).

A.	Singbal fails to disclose wherein a portion of the aluminum nitride layer in contact with the buffer layer extends laterally beyond outermost edges of the source contact and the drain contact; the source region and the drain region in a corresponding first recess or second recess in the channel, respectively; and the portion of the aluminum nitride layer vertically beneath the first recess and the second recess in the channel.
However,
Kub discloses in FIG. 14F (with references to FIG. 3) an apparatus comprising: a portion of a thermally conductive layer (1411; ¶ [0170]) in contact with a buffer layer (unseen AlN layer; ¶ [0161]; and see inserted figure above) extends laterally beyond outermost edges (trench 1410 extends beyond left/right ends SE/DE; ¶ [0180] and see inserted figure above) of a source contact (1412; ¶ [0176]) and a drain contact (1413; ¶ [0176]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Singbal such that a portion of the aluminum nitride layer in contact with the buffer layer extends laterally beyond outermost edges of the source contact and the drain contact, as disclosed by Kub, in order to increase the surface area of the trench in which the AlN layer is formed to reduce the thermal resistance of the device (Kub; ¶ [0158]-[0159]).

B.	Singbal and Kub fails to disclose the source region and the drain region in a corresponding first recess or second recess in the channel, respectively; and the portion of the aluminum nitride layer vertically beneath the first recess and the second recess in the channel.
However,
Nanjo discloses in FIG. 4 (with references to FIG. 1) an apparatus comprising: a source region (left 12; ¶ [0055]) and a drain region (right 12; ¶ [0055]), the source region (left 12)  and the drain region (right 12) in a corresponding first recess (left depression in 103; ¶ [0055]) or second recess (right depression in 103; ¶ [0055]) in a channel (103; ¶ [0055]), respectively.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Singbal and Kub such that the source region and the drain region in a corresponding first recess or second recess in the channel, respectively, as disclosed by Nanjo, such that the portion of the aluminum nitride layer (314 of Singbal in trench 1410 of Kub) vertically beneath (inline below) the first recess (left depression in 103) and the second recess (right depression in 103) in the channel (modified 12 of Singbal) in order to reduce the contact resistance between the channel and source/drain electrodes (Nanjo; ¶ [0055]).
Re claim 18, Singbal discloses the apparatus of claim 17, wherein the aluminum nitride layer (314a) comprises a thickness (vertical extension) of the silicon substrate (20).

Re claim 19, Singbal discloses the apparatus of claim 17, wherein an area of the aluminum nitride layer (314a) comprises dimensions that comprise a footprint of the transistor (see claim 6 above).

Re claim 20, Singbal discloses the apparatus of claim 17, wherein the buffer layer (22) comprises aluminum nitride (¶ [0089]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Singbal and Kub and Nanjo as applied to claim 1, and further in view of Srivastava et al (US 2012/0326215 A1-prior art of record, hereafter Srivastava).
Re claim 4, Singbal and Kub and Nanjo discloses the apparatus of claim 1, wherein the substrate (20 of Singbal) comprises high resistivity silicon (¶ [0082]).
But, fails to disclose the substrate (20) comprises low resistivity silicon.
However,
Srivastava discloses in FIG. 7 (with reference to FIGS. 1 and 3) an apparatus comprising: a transistor formed on a silicon substrate (1; ¶ [0067] and [0089]), wherein the substrate (1) comprises low resistivity silicon (n- or p-doped silicon; ¶ [0067]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Singbal and Kub and Nanjo to include low resistivity silicon substrates to form complimentary high efficiency RF-based devices (Srivastava; ¶ [0043] and [0047]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Singbal and Kub and Nanjo as applied to claim 9, and further in view of Yan et al (US 2011/0237035 A1-prior art of record, hereafter Yan).
Re claim 11, Singbal and Kub and Nanjo discloses the method of claim 9, wherein before forming the aluminum nitride layer (314a) in the trench, thinning (¶ [0049] and [0054]) the substrate (20).
But, fails to disclose after forming the aluminum nitride layer in the trench, thinning the substrate to a thickness of the aluminum nitride layer.
However, Yan discloses in FIGS. 4a and 4b a method comprising: after forming a thermally conductive layer (insulating region 36 in FIG. 4b; ¶ [0021]-[0022] and [0034]) in a trench (recess 48; ¶ [0034]), thinning a substrate (laminate 30/40 as in FIGS. 2d-2e; ¶ [0024]-[0026]) to a thickness of (co-planar with) the thermally conductive layer (36).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Singbal and Kub and Nanjo to include the thinning the substrate to a thickness of the aluminum nitride layer after forming the aluminum nitride layer in the trench as disclosed by Yan to reduce the number of steps and costs associated with forming thermally conductive isolation regions in silicon substrates (Yan; ¶ [0006]).
  
Claims 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Singbal and Kub and Nanjo as applied to claim 8, and further in view of Francis et al (US 2015/0279945 A1-prior art of record, hereafter Francis).
Re claim 13, Singbal and Kub and Nanjo discloses the method of claim 8.
But, fails to disclose wherein forming the transistor device (GaN transistor) comprises forming the transistor device on a first substrate (20) and forming the aluminum nitride layer (314a) comprises forming the aluminum nitride layer on a second substrate and the method further comprises coupling the substrates together.
However, Francis discloses in FIGS. 5A and 5B a method comprising: forming transistor device (AlGaN/GaN HEMT in active layer 503; ¶ [0131]) on a first substrate (transfer substrate 506; ¶ [0131]) and forming an aluminum nitride layer (AlN functional layer 508; ¶ [0134] and [0161]) comprising forming the aluminum nitride layer (508) on a second substrate (working substrate 509; ¶ [0134]), and coupling the substrates (506/509) together (Step 4; ¶ [0134]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Singbal and Kub and Nanjo to include the forming the transistor device comprises forming the transistor device on the first substrate and forming the aluminum nitride layer comprises forming the aluminum nitride layer on a second substrate and the method further comprises  coupling the substrates together as disclosed by Francis to form improved lifetime and reliable devices formed with dissimilar materials by reducing interfacial defects and strain effects associated with non-latticed matched materials (Francis; Abstract).

Re claim 14, Singbal and Kub and Nanjo discloses the method of claim 13.
But, fails to disclose wherein after coupling the first (20 of Singbal) and second substrates together, the method comprises removing the first substrate.
However, Francis discloses after coupling the first (506) and second (509) substrates together (¶ [0134]), the method comprises removing (Step 5; ¶ [0135]) the first substrate (506) as part of forming the reliable and improved lifetime devices discussed for claim 13.

Re claim 16, Singbal and Kub and Nanjo discloses the method of claim 13, wherein the forming the aluminum nitride layer (314a of Singbal) on the substrate comprises: forming a nucleation layer (22; ¶ [0089]) comprising aluminum nitride (¶ [0089]) on a first (upper) side of the substrate (20); and forming a trench (via 302; ¶ [0044]) in a second (lower) side of the substrate (20) to a depth that exposes the nucleation layer (22); and forming the aluminum nitride layer (314a) in the trench (302).
But, fails to disclose forming the aluminum nitride layer on the second substrate comprises: forming the nucleation layer (22) comprising aluminum nitride on a first side of the second substrate; and forming the trench in a second side of the second substrate to a depth that exposes the nucleation layer; and forming the aluminum nitride layer in the trench of the second substrate.

However, Francis discloses forming a nucleation layer (functional layer 508; ¶ [0134] and [0161]) comprising aluminum nitride (¶ [0134] and [0161]) on a first (upper) side of the second substrate (509).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Singbal and Kub and Nanjo to include the forming the nucleation layer comprising aluminum nitride on a first side of the second substrate as disclosed by Francis so as to form the trench in a second side of the second substrate to a depth that exposes the nucleation layer; and forming the aluminum nitride layer in the trench of the second substrate as part of forming the reliable and improved lifetime devices discussed for claim 13.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 17 have been considered but are moot because the new ground of rejection relies on a reference combination not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W. JONES/
Examiner
Art Unit 2892



/ERIC W JONES/Examiner, Art Unit 2892